 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER LIPSEY, JR.,                          No. 1:17-cv-01706-DAD-SAB
12                       Plaintiff,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND
14    RANDOLPH,
                                                        (Doc. Nos. 28, 32)
15                       Defendant.
16

17           Plaintiff Christopher Lipsey, Jr. is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a

19   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On November 28, 2018, the assigned magistrate judge issued findings and

21   recommendations, recommending that defendant’s motion to dismiss plaintiff’s state law claim

22   under the Bane Act be granted for failure to comply with the California Government Claims Act.

23   (Doc. No. 32.) The findings and recommendations were served on the parties and contained

24   notice that any objections were due within twenty-one days after service. (Id. at 8.) On

25   /////

26   /////

27   /////

28   /////
                                                        1
 1   December 17, 2018, plaintiff filed objections, and defendant filed a response on December 28,

 2   2018. (Doc. Nos. 33, 34.)1

 3          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

 4   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

 5   including plaintiff’s objections, the court finds the findings and recommendations to be supported

 6   by the record and proper analysis.

 7          In his objections, plaintiff makes the following four arguments regarding why this court

 8   should decline to adopt the findings and recommendations: (1) the court should exercise its

 9   discretion to permit plaintiff to file a late claim; (2) plaintiff’s six-month window in which to file

10   a claim did not begin to run until he had exhausted his administrative remedies; (3) plaintiff has

11   substantially complied with the statutory requirements, which is sufficient; and (4) plaintiff’s

12   amended claim, filed on September 11, 2018, renders his claim timely. However, as pointed out

13   in defendant’s response to plaintiff’s objections, the findings and recommendations expressly

14   considered and rejected each of these arguments. The court finds no error in the magistrate

15   judge’s analysis.

16          Accordingly,

17          1.      The finding and recommendations issued on November 28, 2018 (Doc. No. 32) are

18                  adopted in full;

19          2.      Defendant’s motion to dismiss plaintiff’s California Bane Act claim for failure to

20                  comply with the California Government Claims Act (Doc. No. 28) is granted; and
21          3.      Defendant shall file an answer to the complaint within twenty (20) days from the

22                  date of service of this order.

23   IT IS SO ORDERED.
24
         Dated:    April 4, 2019
25                                                       UNITED STATES DISTRICT JUDGE

26
27
     1
       Subsequently, plaintiff has filed a “request for judicial notice before judgment” (Doc. No. 35),
28   as well as two additional filing styled as replies. (Doc. Nos. 37, 38.)
                                                         2
